Citation Nr: 0831687	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome, left knee, with 
degenerative changes.   

2.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome, right knee, with 
degenerative changes.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, fracture, left femur. 

4.  Entitlement to a higher initial evaluation for residuals, 
fracture, right tibia and fibula, status post open reduction 
and internal fixation, evaluated as 10 percent disabling from 
December 1, 2003, and 20 percent disabling from August 21, 
2004.

5.  Entitlement to a higher initial evaluation for residuals, 
left ankle fracture, evaluated as noncompensably disabling 
from December 1, 2003 to February 7, 2007, and 10 percent 
disabling from February 8, 2007.

6.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
November 2003.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a written statement received in August 2004, the veteran 
requested a hearing at the RO before a Hearing Officer.  In 
April 2005, however, he agreed to participate in an informal 
conference in lieu of the requested hearing.  A report of the 
conference is now of record.

The Board remanded these claims to the RO for additional 
action in August 2006.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  During the time period at issue in this appeal, the 
veteran's left knee disability, which involves degenerative 
joint disease, manifested as pain, including on motion, 
tenderness, stiffness, limitation of motion and diminished 
motor power.  

3.  During the time period at issue in this appeal, the 
veteran's right knee disability, which involves degenerative 
joint disease, manifested as pain, including on motion, 
tenderness, stiffness, limitation of motion and diminished 
motor power.   

4.  During the time period at issue in this appeal, the 
veteran's left femur disability manifested as pain, including 
on motion, tenderness, and slight limitation of motion of the 
hips. 

5.  From December 1, 2003 to August 20, 2004, the veteran's 
right tibia and fibula disability manifested as tenderness 
and a symptomatic scar, the latter of which is separately 
service connected.

6.  Since August 21, 2004, the veteran's right tibia and 
fibula disability has worsened, manifesting as right lower 
leg and ankle tenderness, stiffness and pain, diminishment in 
motor power in, and a deformity of, the right leg, moderate 
limitation of motion of the right ankle, and a guarding of 
gait.   

7.  From December 1, 2003 to August 20, 2004, the veteran's 
left ankle disability manifested as tenderness on palpation.

8.  Since August 21, 2004, the veteran's left ankle 
disability has manifested as minimal limitation of motion 
with pain.

9.  During the time period at issue in this appeal, the 
veteran's bilateral pes planus manifested as tenderness and 
pain, including on manipulation, and necessitated the use of 
orthotics.

10.  No disability picture at issue in this appeal is so 
exceptional or unusual with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for patellofemoral pain syndrome, left 
knee, with degenerative changes have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5024, 5257, 5260, 5261 (2007).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for patellofemoral pain syndrome, right 
knee, with degenerative changes have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5024, 5257, 5260, 5261 (2007).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals, fracture, left femur, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5255 (2007).

4.  The criteria for entitlement to a higher initial 
evaluation for residuals, fracture, right tibia and fibula, 
status post open reduction and internal fixation, evaluated 
as 10 percent disabling from December 1, 2003, and 20 percent 
disabling from August 21, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5262 (2007).

5.  The criteria for entitlement to an initial compensable 
evaluation for residuals, left ankle fracture, from December 
1, 2003 to August 20, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5271 (2007).

6.  The criteria for entitlement to an initial 10 percent 
evaluation for residuals, left ankle fracture, from August 
21, 2004 to February 7, 2007, have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5271 (2007).

7.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals, left ankle fracture, from 
February 8, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 
(2007).

8.  The criteria for entitlement to an initial compensable 
evaluation for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated October 2003 and August 2006, the 
first sent before initially deciding those claims in a rating 
decision dated December 2003.  Such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The content of such notice also reflects compliance with 
pertinent regulatory provisions and case law, noted above.   
In the letters, the RO acknowledged the veteran's claims, 
notified the veteran of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claims pursuant to that 
duty.  As well, the RO provided the veteran all necessary 
information on disability ratings and effective dates.  The 
RO also identified the evidence it had received in support of 
the veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA all requested 
evidence.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service medical records, post-service VA and 
private treatment records, and employment information.  The 
veteran does not now claim that there is any outstanding 
evidence to secure in support of his claims.  

The RO also conducted medical inquiry in support of these 
claims by affording the veteran VA examinations, during which 
VA examiners addressed the severity of the disabilities at 
issue in this appeal.  The veteran does not now assert that 
the reports of these examinations are inadequate to decide 
these claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to higher initial evaluations 
for bilateral knee, left femur, right tibia and fibula, left 
ankle and bilateral foot disabilities.  He asserts that the 
evaluations initially assigned these disabilities do not 
accurately reflect the severity of associated symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) 
(23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Knee Disabilities

According to written statements the veteran submitted during 
the course of this appeal, his bilateral knee symptoms 
include pain, stiffness, swelling and locking.  The pain 
allegedly worsens after certain activities, including 
walking, standing, weightbearing and climbing, at the end of 
the day, and when the weather is cold.  The veteran contends 
that his knee symptoms affect his quality of life and his 
employment severely by slowing him down and necessitate the 
use of pain medication and knee braces.

The RO has evaluated each of the veteran's knee disabilities 
as 10 percent disabling pursuant to Diagnostic Code (DC) 
5024.  This DC provides that tenosynovitis is to be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a, DC 5024 (2007).  

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2007).

The appropriate DCs for the specific joint involved in this 
case are 5260 and 5261.  DC 5260 provides that a 0 percent 
evaluation is assignable for flexion of the leg limited to 60 
degrees.  A 10 percent evaluation is assignable for flexion 
of the leg limited to 45 degrees.  A 20 percent evaluation is 
assignable for flexion of the leg limited to 30 degrees.  38 
C.F.R. § 4.71a, DC 5260 (2007).  

DC 5261 provides that a 0 percent evaluation is assignable 
for extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2007); see also VAOGCPREC 9-2004 (Sept. 17, 
2004) (holding that separate evaluations under 38 C.F.R. § 
4.71a, DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint).  

Also applicable to this case are DCs 5256 and 5257.  DC 5257 
provides that a 10 percent evaluation is assignable for 
slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent evaluation is assignable for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent evaluation is assignable for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, DC 5257 (2007).  DC 5256 provides that an evaluation 
of at least 30 percent is assignable for ankylosis of the 
knee.  38 C.F.R. § 4.71a, DC 5256 (2007).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's left and right 
knee disability pictures do not more nearly approximate the 
criteria for higher initial evaluations during any time 
period at issue in this appeal.    

During service, on multiple occasions in 1994 and 1995, the 
veteran received treatment for bilateral knee pain.  X-rays 
showed no abnormalities.  Treatment providers diagnosed 
mechanical knee pain and right patellar tendonitis with no 
evidence of systemic problems.  An examiner confirmed 
bilateral knee pain, including on motion, during a VA 
retirement examination conducted in June 2003.  

Following discharge, the veteran received treatment for 
bilateral knee pain and underwent VA examinations of his 
knees.  During VA examinations conducted in August 2003, 
August 2004 and June 2005, examiners noted knee pain, 
tenderness, stiffness, limitation of motion (flexion on the 
right to at least 100 and on the left to at least 120) with 
pain, and diminished motor power in the right lower extremity 
due to ankle and knee pain and stiffness.  As well, they 
noted that the knees were stable and that there was no pain 
or additional limitation of motion on repeated or resisted 
testing or during flare-ups, including secondary to pain, 
fatigue, weakness, and lack of endurance.  X-rays taken in 
August 2003 showed degenerative changes in the medial 
compartments of both knees.  X-rays taken subsequently showed 
no abnormalities.  Examiners diagnosed patellofemoral pain 
syndrome, bilaterally, and knee strains, bilaterally.

During a VA examination conducted in February 2007, the 
examiner noted that the veteran had flexion of knees to 140 
degrees with pain.  He also noted that the veteran wore knee 
braces, but did not have effusion, redness, deformity, or 
instability.  X-rays of the knees showed mild degenerative 
joint disease.  The examiner concluded that the veteran's 
orthopedic disabilities did not impede his daily activities 
and mildly to moderately impacted his employment.  The 
examiner further concluded that the veteran worked with the 
pain and did not miss significant work time due to the 
orthopedic disabilities.

In sum, during the time period at issue in this appeal, each 
of the veteran's knee disabilities, both of which involve 
degenerative joint disease, manifested as pain, including on 
motion, tenderness, stiffness, limitation of motion and 
diminished motor power.  These symptoms are contemplated in 
the 10 percent evaluations initially assigned each of the 
veteran's knee disabilities.  Initial evaluations in excess 
of 10 percent may not be assigned the veteran's knee 
disabilities because there is no evidence establishing that, 
during the time period at issue, flexion of either knee was 
limited to 30 degrees, extension of either knee was limited 
to 15 degrees, or the veteran had subluxation, ankylosis or 
instability of either knee, moderate or otherwise.  Moreover, 
although x-rays show bilateral knee arthritis, in the absence 
of evidence of knee instability, separate evaluations may not 
be assigned either knee disability under DCs 5024/5010 and 
5257. 

B.  Left Femur Disability

The veteran asserts that his left femur disability causes 
constant pain in the left thigh, knee and hip, which he 
treats with over-the-counter pain and anti-inflammatory 
medication, stiffness with activity, and aching, particularly 
in cold weather.  Allegedly, the pain interferes with the 
veteran's ability to run, stand for periods in excess of 10 
minutes, and walk distances greater than one block.  The 
veteran contends that he has flare-ups of left femur pain on 
weightbearing and at the end of the day, which are relieved 
with pain medication or by resting.  He further contends that 
his left femur symptoms affect his employment by slowing him 
down, but have not been incapacitating.

As noted above, the veteran is separately service connected 
for bilateral knee disabilities and receives compensation for 
all knee symptoms regardless of whether they result from, or 
are independent of, the left femur and right tibia fractures 
the veteran sustained in service.  In discussing the severity 
of the residuals of the fractures, the Board will not 
therefore not consider the veteran's knee symptoms.  The 
Board also will not consider the veteran's scars and 
associated symptomatology, which result from the fractures as 
they, too, are separately service connected.    

The RO has evaluated the veteran's left femur disability as 
10 percent disabling pursuant to DC 5255.  This DC, which 
governs impairment of the femur, provides that a 10 percent 
evaluation is assignable for malunion of the femur with 
slight knee or hip disability.  A 20 percent evaluation is 
assignable for malunion of the femur with moderate knee or 
hip disability.  A 30 percent evaluation is assignable for 
malunion of the femur with marked knee or hip disability.  38 
C.F.R. § 4.71a, DC 5255 (2007).

Also applicable to this appeal are DCs 5252 and 5253.  DC 
5252 provides that a 20 percent evaluation is assignable for 
flexion of the thigh limited to 30 degrees.  38 C.F.R. § 
4.71a, DC 5252 (2007).  DC 5253 provides that a 20 percent 
evaluation is assignable for limitation of abduction of the 
thigh, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 
5253 (2007).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's left femur 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation during any time 
period at issue in this appeal.    

During service, in June 2002, the veteran fractured, in part, 
his femur in a motorcycle accident.  This fracture 
necessitated intramedullary nailing.  Thereafter, the veteran 
complained of left thigh and hip symptoms, particularly pain, 
underwent physical therapy, and was placed on profile.  
Eventually, the fracture healed and 
x-rays showed good alignment and stable hardware.  

Following discharge, the veteran received treatment for left 
leg complaints, including left leg pain and numbness in the 
left hip, attributed to a loosening of a screw from the rod 
in his left femur.  In January 2005, the screw was removed.  
Thereafter, the veteran initially felt better and the 
incision healed well; however, in May 2005, the veteran began 
reporting the same sort of pain.  

The veteran also underwent VA examinations of his left femur, 
during which examiners noted no more than slight symptoms 
associated with his left femur fracture.  For example, during 
VA examinations conducted in August 2003, August 2004 and 
June 2005, examiners noted tenderness to palpation of the 
left thigh and hip, stiffness, and slight limitation of the 
hips ("a little bit reduced" and "essentially normal"), 
bilaterally, see 38 C.F.R. § 4.71, Plate II (2007) (noting as 
normal extension and flexion of the hip from 0 to 125 degrees 
and abduction of the hip from 0 to 40 degrees), with pain.  

X-rays taken in August 2003 showed continued good position 
and alignment of the fracture with a normal progression of 
bone union without complication.  X-rays taken in January 
2005 confirmed the removal of the distal most screw and well-
positioned remaining hardware.  During the latter 
examination, the examiner noted that the veteran's function 
was not additionally limited, including in movement, by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during resisted movement and flare-ups.  

During a VA examination conducted in February 2007, the 
examiner noted tenderness in the left lateral proximal femur.  
He also noted that the veteran had no palpable or visible 
deformity, angulation or false joint associated with, or 
shortening of, the left femur.  The examiner indicated that 
the veteran had normal range of motion of the hips with pain 
and no change on repetition.  X-rays of the left hip and knee 
showed no evidence of hardware failure or any other 
abnormalities.  Based on these results, the examiner found 
that there was no evidence of degenerative joint disease 
associated with the femur fracture.   

In sum, during the time period at issue in this appeal, the 
veteran's left femur disability manifested as pain, including 
on motion, tenderness, and slight limitation of motion of the 
hips.  These symptoms are contemplated in the 10 percent 
evaluation initially assigned the veteran's left femur 
disability.  An initial evaluation in excess of 10 percent 
may not be assigned this disability because there is no 
evidence establishing that, during the time period at issue, 
the veteran had more than slight knee or hip disability 
secondary to his left femur fracture, flexion of the thigh 
limited to 30 degrees, or a loss of abduction. 

C.  Right Tibia & Fibula Disability

The veteran asserts that his right tibia and fibula 
disability causes pain in his right leg, particularly his 
calf, ankle and knee, which he treats with over-the-counter 
pain and anti-inflammatory medication, stiffness with 
activity, aching, particularly in cold weather, swelling, 
numbness and poor circulation.  The veteran contends that he 
has flare-ups of right leg pain on weightbearing and at the 
end of the day, which are relieved with pain medication or by 
resting.  Allegedly, the pain interferes with the veteran's 
ability to run, stand for periods in excess of 10 minutes, 
and walk distances greater than one block, but has not 
incapacitated him to such an extent he needs to use crutches 
or a wheelchair.  The veteran contends that right leg 
swelling and pain caused him to miss seven days of work 
during the six-month period preceding February 2007.

The RO has evaluated the veteran's right tibia and fibula 
disability as 10 percent disabling from December 1, 2003 to 
August 20, 2004 and as 20 percent disabling from August 21, 
2004, pursuant to DC 5262.  This DC, which governs impairment 
of the tibia and fibula, provides that a 10 percent 
evaluation is assignable for malunion of the tibia and fibula 
with slight knee or ankle disability.  A 20 percent 
evaluation is assignable for malunion of the tibia or fibula 
with moderate knee or ankle disability.  A 30 percent 
evaluation is assignable for malunion of the tibia or fibula 
with marked knee or ankle disability.  38 C.F.R. § 4.71a, DC 
5262 (2007).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's left tibia and 
fibula disability picture does not more nearly approximate 
the criteria for a higher initial evaluation during any 
period of time at issue in this appeal.    

1.  December 1, 2003 to August 20, 2004

During his June 2002 in-service motorcycle accident, the 
veteran also sustained an open, severely comminuted fracture 
of the tibia.  This fracture necessitated debridement and 
intramedullary nailing.  Thereafter, the veteran complained 
of right leg, ankle and foot symptoms, including pain, 
swelling and tingling, underwent physical therapy, and was 
placed on profile.  In August 2002, multiple treatment 
providers noted that the veteran was experiencing slow 
healing at the fracture site and had a tibia deformity.  X-
rays revealed malunion/impending nonunion of the tibia.  As a 
result of these problems, the veteran underwent corrective 
surgery, including a rod removal, external fixation, and a 
corrected osteotomy.  

Following the second surgery, the veteran continued to 
complain of right foot/ankle pain.  X-rays showed marked 
generalized osteopenia, diffuse degenerative joint disease in 
the ankle (later confirmed), and possible infection at the 
fracture site (later ruled out).  The veteran participated in 
physical therapy and, by March 2003, treatment providers 
noted well-healed fractures, good alignment, normal ankle 
strength, and full range of motion.  Despite the improvement, 
the veteran continued physical therapy and strengthening 
exercises.  As well, he began running.  Shortly after 
running, however, he again complained of foot problems, 
including pain, tingling and numbness, which necessitated the 
issuance of orthotics.      

After discharge, the veteran received treatment for residuals 
of the right tibia fracture, including an infection at the 
fracture site, which resolved, and underwent VA examinations 
of his right leg.  During the first such examination, 
conducted in August 2003, the examiner noted tenderness to 
palpation of the right ankle and lower leg, decreased 
sensation over the right calf scar and numbness from there 
down to the right foot.  He also noted full range of motion 
of the ankle (plantar flexion to 45 degrees and dorsiflexion 
to 20 degrees).  See 38 C.F.R. § 4.71, Plate II.  

In sum, from December 1, 2003 to August 20, 2004, residuals 
of the veteran's right tibia and fibula fracture included 
tenderness and a symptomatic scar, the latter of which is 
separately service connected.  The tenderness is contemplated 
in the 10 percent evaluation initially assigned the veteran's 
left tibia and fibula disability.  An initial evaluation in 
excess of 10 percent may not be assigned this disability 
because there is no evidence establishing that, during this 
time period, the veteran had more than slight knee or ankle 
disability secondary to his right tibia and fibula fracture.   

2.  Since August 21, 2004

During subsequent VA examinations, including those conducted 
on August 21, 2004 and in June 2005 and February 2007, 
examiners again noted generalized tenderness in the right 
lower leg and ankle.  They also noted additional residuals of 
the veteran's right tibia fracture, including pain, 
diminishment in motor power in the right lower extremity 
secondary to knee and ankle stiffness and pain, limitation of 
motion of the knee and ankle (at worst, 
extension/dorsiflexion from 0 to 10 with pain, plantar 
flexion to 30 degrees with pain, inversion to 10 and 20 
degrees with pain, and eversion to 10 degrees with pain), 
mild, five-degree varus bowing of the right leg, and mild 
guarding of gait secondary to a favoring of the left leg.   

In August 2004, one examiner noted that, due to pain in the 
veteran's leg, he had a limping gait and used a cane.  He 
also noted a normal neurological evaluation of the veteran's 
right leg with the exception of decreased sensation over the 
scar on the right calf (separately service connected).  He 
concluded that the veteran's leg condition interfered with 
his ability to enjoy fully recreational activities, complete 
vigorous household chores, and endure physically.  X-rays and 
a bone scan taken in August 2004 showed well-healed fractures 
of the tibia and fibula, which were continuing to remodel, 
and a residual deformity.  

In June 2005, another examiner noted that the veteran's 
function was not additionally limited, including in movement, 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use or during resisted movement and flare-ups.  In 
February 2007, another examiner indicated that the veteran's 
right leg disability mildly to moderately impacted his job 
and had not caused him to miss a significant amount of work 
time.  He also noted that the veteran had normal right ankle 
motion.  The examiner diagnosed residuals of a right tibia 
fibula fracture, stable, with malunion and angulation.  X-
rays of the right ankle taken in June 2005 and February 2007 
showed no abnormalities. 

Since August 21, 2004, the veteran has not received treatment 
for any complaints shown to be associated with his in-service 
right tibia and fibula fracture.

In sum, since August 21, 2004, the veteran's right tibia and 
fibula disability has worsened, manifesting as right lower 
leg and ankle tenderness, stiffness and pain, diminishment in 
motor power in, and a deformity of, the right leg, moderate 
limitation of motion of the right ankle, see 38 C.F.R. § 
4.71, Plate II (noting as normal extension/dorsiflexion of 
the ankle from 0 to 20 degrees and plantar flexion of the 
ankle to 45 degrees), and a guarding of gait.  These symptoms 
are contemplated in the 20 percent evaluation initially 
assigned this disability from August 21, 2004 under DC 5262 
based on malunion of the tibia and fibula with moderate ankle 
disability.  An initial evaluation in excess of 20 percent 
may not be assigned this disability during the same time 
period because there is no evidence establishing that the 
veteran had more than moderate knee or ankle disability 
secondary to his right tibia and fibula fracture.  In fact, 
from 2005 to 2007, range of motion of the veteran's right 
ankle improved dramatically, becoming normal.  According to 
one VA examiner, despite this improvement, the disability 
overall only mildly to moderately, not markedly, interfered 
with the veteran's job.   

D.  Left Ankle Disability

The veteran asserts that his left ankle disability causes 
pain, particularly when running, and stiffness when active, 
which he treats with over-the-counter pain and anti-
inflammatory medication.  Allegedly, the pain slows his 
running.

The RO has evaluated the veteran's left ankle disability as 0 
percent disabling from December 1, 2003 to February 7, 2007 
and as 10 percent disabling from February 8, 2007, pursuant 
to DC 5271.  This DC provides that a 10 percent evaluation is 
assignable for moderate limited motion of the ankle.  A 20 
percent evaluation is assignable for marked limited motion of 
the ankle.  38 C.F.R. § 4.71a, DC 5271 (2007).

Also applicable to this appeal is DC 5270.  This DC provides 
that an evaluation in excess of 10 percent is assignable for 
ankylosis of the ankle.  38 C.F.R. § 4.71a, DC 5270 (2007).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's left ankle 
disability picture more nearly approximates the criteria for 
a higher initial evaluation during one period of time at 
issue in this appeal.    

1.  December 1, 2003 to August 20, 2004

During service, the veteran injured his left foot and ankle, 
necessitating treatment for edema, pain, limitation of motion 
and tenderness.  X-rays revealed no abnormalities.  Following 
discharge, in August 2003, he underwent a VA examination, 
during which x-rays again showed no left ankle abnormalities.  
On that date, an examiner noted only one symptom related to 
the veteran's left ankle disability: tenderness to palpation 
of the ankle.  Since then, including during 2004, the veteran 
sought no treatment for his left ankle disability.    

The tenderness on palpation of the veteran's left ankle, 
alone, without evidence of pain on use or painful motion, 
does not warrant the assignment of an initial compensable 
evaluation under DC 5271 or any previously noted regulation, 
including 38 C.F.R. §§ 4.40, 4.45, 4.59, from December 1, 
2003 to August 20, 2004.  



2.  August 21, 2004 to February 7, 2007

During a subsequent VA examination conducted on August 21, 
2004, an examiner noted diminished range of plantar flexion 
and dorsiflexion (no specifics) and diffuse tenderness of the 
left ankle.  X-rays revealed no abnormalities.  During a VA 
examination conducted in June 2005, another examiner 
confirmed tenderness and noted normal range of motion of the 
left ankle.  He indicated that the veteran's function was not 
additionally limited, including in movement, by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during resisted movement and flare-ups.  Again, x-rays 
revealed no abnormalities.  

From August 21, 2004 to February 7, 2007, the veteran did not 
receive treatment for any complaints shown to be associated 
with his in-service left ankle disability.

In sum, during the time period at issue, the veteran's left 
ankle disability manifested as limitation of motion.  This 
manifestation warrants the assignment of an initial 
10 percent evaluation for such disability, from August 21, 
2004 to February 7, 2007, under DC 5271.  There is no 
evidence that, during this time period, this disability 
caused marked limitation of motion of the left ankle or 
ankylosis, which would warrant the assignment of an initial 
evaluation in excess of 10 percent.  

3.  Since February 8, 2007

On February 8, 2007, the veteran underwent another VA 
examination, during which an examiner noted left ankle 
tenderness and limitation of motion (dorsiflexion to 
20 degrees and plantar flexion to 35 degrees) with pain.  He 
indicated that there was no change on repetition.  

As previously noted, the tenderness and limitation of motion 
are contemplated in the 10 percent evaluation initially 
assigned the veteran's left ankle disability.  In the absence 
of evidence establishing more severe symptomatology, 
including marked limited motion of the ankle or ankylosis, an 
initial evaluation in excess of 10 percent may not be 
assigned the left ankle disability, from February 8, 2007, 
under any applicable DC.  

E.  Bilateral Foot Disability 

The veteran asserts that his bilateral foot disability causes 
constant pain and necessitates the use of orthotics and over-
the-counter pain medication.  Allegedly, the pain increases 
on weightbearing, standing for longer than 20 minutes, and 
walking a distance greater than half a block and interferes 
with his job of transportation assistance, which requires 
climbing on vehicles.  He requests that each foot be rated 
separately.  

The RO has evaluated the veteran's bilateral foot disability 
as 0 percent disabling pursuant to DC 5276, which governs 
ratings of acquired flatfoot, whether the condition is 
unilateral or bilateral.  This DC provides that a 0 percent 
evaluation is assignable for mild flatfoot; symptoms relieved 
by built-up shoe or arch support.  A 10 percent evaluation is 
assignable for moderate flatfoot; weight-bearing line over or 
medical to great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  38 C.F.R. § 4.71a, DC 5276 (2007).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's bilateral foot 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation during any period of 
time at issue in this appeal.    

During service, the veteran received treatment, including the 
issuance of orthotics, for pes planus.  Despite the use of 
these orthotics, the veteran continued to complain of foot 
pain.  

Following discharge, the veteran occasionally received 
treatment for foot pain and underwent VA examinations of his 
feet.  During these examinations, conducted in August 2003, 
August 2004, June 2005 and February 2007, one examiner 
characterized the veteran's flatfoot (pes planus) as minimal.  
The other examiners noted either no symptoms associated with 
the condition, or tenderness on palpation of the feet.  They 
also noted that the veteran had no problems with alignment, 
that the orthotics and pain medication were helpful, that the 
pain was relieved by rest, and that the veteran had no 
additional limitation, including with regard to movement, 
during flare-ups or after repetitive use.  

The tenderness on palpation of the veteran's feet, alone, 
without evidence of skewed alignment and inward bowing, does 
not warrant the assignment of an initial compensable 
evaluation under DC 5276.  The Board acknowledges the 
veteran's request for separate evaluations for each foot; 
however, DC 5276 is applicable to ratings of flatfoot, 
whether affecting one foot or both feet.  If the flatfoot is 
severe or pronounced, which is not the case with regard to 
the veteran, a claimant is entitled to a higher evaluation if 
it affects both feet, rather than one foot.   

F.  Conclusion

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria 
are inadequate to evaluate any disability at issue in this 
decision.  The medical evidence does not establish that any 
of these disabilities, alone, causes marked interference with 
the veteran's employment, or necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Board finds 
that the veteran's claims for higher initial evaluations do 
not present such exceptional or unusual disability pictures 
as to render impractical the application of the regular 
schedular standards.  The Board is therefore not required to 
remand any of these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to higher initial evaluations for 
bilateral knee, left femur, and right tibia and fibula 
disabilities, and bilateral pes planus have not been met.  
The Board also concludes that the criteria for entitlement to 
a higher initial evaluation for a left ankle disability have 
been met.

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should any of his 
disability pictures change.  38 C.F.R. § 4.1.  At present, 
however, the above noted evaluations are the most appropriate 
given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine.  


ORDER

An initial evaluation in excess of 10 percent for 
patellofemoral pain syndrome, left knee, with degenerative 
changes is denied.   

An initial evaluation in excess of 10 percent for 
patellofemoral pain syndrome, right knee, with degenerative 
changes is denied.  

An initial evaluation in excess of 10 percent for residuals, 
fracture, left femur, is denied. 

A higher initial evaluation for residuals, fracture, right 
tibia and fibula, status post open reduction and internal 
fixation, evaluated as 10 percent disabling from December 1, 
2003, and 20 percent disabling from August 21, 2004, is 
denied.

An initial compensable evaluation for residuals, left ankle 
fracture, from December 1, 2003 to August 20, 2004, is 
denied.  

An initial 10 percent evaluation for residuals, left ankle 
fracture, from August 21, 2004 to February 7, 2007, is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.  

An initial evaluation in excess of 10 percent for residuals, 
left ankle fracture, from February 8, 2007, is denied.

An initial compensable evaluation for bilateral pes planus is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


